DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2, 4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett; Timothy Scott et al. (United States Patent #US 9759213; hereinafter Bassett) in view of Garvey, III; Raymond E. et al. (United States Patent #US 7561200; hereinafter Garvey).
Regarding claim 1, Bassett teaches a method (abstract discloses method) for detecting defects (abstract discloses identifying leakage) in a rotational element (col.4 line 19 teaches a rotational structure) of a machine (abstract discloses a rotational machine) based on changes (col.7 line 7-8 discloses performing acting based on changes in acquired data) in measured vibration energy (Col.6 lines 10-11 disclose vibration energy as mechanical energy; col.4 lines 15-17 teaches measuring vibrations) over an extended period of time (fig.7-10 disclose extended period of time as days and also teaches time wave form), comprising: 
(col.8 lines 25-26 teaches a vibration sensor, which collects vibration data by design); 
(b) processing the vibration data (col.5 line 5 teaches signal processing module) to generate a time waveform (fig.7-9 discloses generated time waveforms) comprising VIBX values sampled (col.4 lines 15-22 disclose analysis parameters as VIBX; applicant’s specification discloses VIBX as representing the vibration signal) during sequential sampling time intervals within the extended period of time (fig.7-10 discloses sequential time intervals as dates also disclose VIBX values; applicant’s specification discloses VIBX as representing the vibration signal);
(d) generating one or more alerts (Col.7 Ln 28-45 teaches generating alerts).

Bassett fails to teach c) detecting multiple time blocks within the extended period of time during which the VI1BX values exhibit sustained increases at progressively increasing rates; and based on detection of the multiple time blocks during which the VI1BX values exhibit sustained increases at progressively increasing rates.

Garvey does teach 
c) detecting multiple time blocks within the extended period of time during which the VIBX values exhibit sustained increases at progressively increasing rates (Fig.4 disclose the detection of multiple time blocks where values exhibit sustained increases at increasing rates; par.382 teaches detecting); and
based on detection of the multiple time blocks during which the VI1BX values exhibit sustained increases at progressively increasing rates (Fig.4 disclose the detection of multiple time blocks where values exhibit sustained increases at increasing rates; par.382 teaches detecting).
Bassett to include the teachings of Garvey; which would provide an improved embodiment that provides a system for deriving useful and meaningful information through analysis of oversampled digital data as disclosed by Garvey(par.13).

Regarding claim 2, Bassett in view of Garvey teaches the method of Claim 1 wherein the multiple time blocks include a first time block during which the VIBX values increase at a first rate, and a second time block occurring after the first time block during which the VI1BX values increase at a second rate that is greater than the first rate (Garvey fig.4 discloses the time block 14:00-15:00 increasing at a 1st rate and the time block 17:00-18:00 increasing at a 2nd rate).

Regarding claim 4, Bassett in view of Garvey teaches the method of Claim 1 wherein the VIBX values comprise PeakVue values (Bassett col.5 lines 51 – col.6 line 2 disclose peakvue analysis which uses peakvue values).

Regarding claim 7, Bassett teaches an apparatus (abstract discloses a rotating machine valve health monitor) for detecting defects (abstract discloses identifying leakage) in a rotational element (col.4 line 19 teaches a rotational structure) of a machine (abstract discloses a rotational machine) based on changes (col.7 line 7-8 discloses performing acting based on changes in acquired data) in measured vibration energy (Col.6 lines 10-11 disclose vibration energy as mechanical energy; col.4 lines 15-17 teaches measuring vibrations) over an extended period of time (fig.7-10 disclose extended period of time as days and also teaches time wave form), comprising: 
(col.8 lines 25-26 teaches a vibration sensor, which collects vibration data by design); 
a processor that receives the vibration data (col.4 line 24 discloses using information the signal processor 104 received) and executes instructions to process the vibration data (col.4 line 24 – 25 teaches performing analysis, which is part of processing and inherently executes instructions) to: 
- generate a time waveform (fig.7-9 discloses generated time waveforms) comprising VIBX values (col.4 lines 15-22 disclose analysis parameters as VIBX; applicant’s specification discloses VIBX as representing the vibration signal) sampled during sequential sampling time intervals within the extended period of time (fig.7-10 discloses sequential time intervals as dates also disclose VIBX values; applicant’s specification discloses VIBX as representing the vibration signal);
- generate one or more alerts (Col.7 Ln 28-45 teaches generating alerts).
Bassett fails to teach detect multiple time blocks within the extended period of time during which the VIBX values exhibit sustained increases at progressively increasing rates; and based on detection of the multiple time blocks during which the VIBX values exhibit sustained increases at progressively increasing rates.

Garvey does teach 
- detect multiple time blocks within the extended period of time during which the VIBX values exhibit sustained increases at progressively increasing rates (Fig.4 disclose the detection of multiple time blocks where values exhibit sustained increases at increasing rates; par.382 teaches detecting); and
- based on detection of the multiple time blocks during which the VIBX values exhibit sustained increases at progressively increasing rates (Fig.4 disclose the detection of multiple time blocks where values exhibit sustained increases at increasing rates; par.382 teaches detecting).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassett to include the teachings of Garvey; which would provide an improved embodiment that provides a system for deriving useful and meaningful information through analysis of oversampled digital data as disclosed by Garvey(par.13).

Regarding claim 8, Bassett in view of Garvey teaches the apparatus of claim 7 in which the processor is a component of a portable vibration analyzer, a wired or wireless vibration transmitter, a continuous online vibration monitoring system, or a vibration analysis computer (Garvey par.12 teaches vibration analysis computer; par.256 teaches handheld vibration analyzers which are portable).

Regarding claim 9, Bassett in view of Garvey teaches the apparatus of Claim 7 wherein the processor executes instructions to detect the multiple time blocks including a first time block during which the VIBX values increase at a first rate, and a second time block occurring after the first time block during which the VIBX values increase at a second rate that is greater than the first rate (Garvey fig.4 discloses the time block 14:00-15:00 increasing at a 1st rate and the time block 17:00-18:00 increasing at a 2nd rate).

Regarding claim 11, Bassett in view of Garvey teaches the apparatus of Claim 7 wherein the VIBX values comprise Peak Vue values (Bassett col.5 lines 51 – col.6 line 2 disclose peakvue analysis which uses peakvue values).

3 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett; Timothy Scott et al. (United States Patent #US 9759213; hereinafter Bassett) in view of Garvey, III; Raymond E. et al. (United States Patent #US 7561200; hereinafter Garvey) and further in view of Judd; John E. (United States Patent Publication # US 20090093975; hereinafter Judd).
Regarding claim 3, Bassett in view of Garvey teaches the method of Claim 2, but fails to teach wherein the first rate of increase in the VIBX values is indicative of a first stage of deterioration of the rotational element due to a defect therein, and the second rate of increase in the VIBX values is indicative of a second stage of deterioration of the rotational element that is more severe than the first stage.
Judd does teach wherein the first rate of increase in the VIBX values is indicative of a first stage of deterioration of the rotational element (Par.125 teaches early stage of degradation as 1st stage of deterioration) due to a defect (par.7 teaches defects) therein, and the second rate of increase in the VIBX values is indicative of a second stage of deterioration of the rotational element that is more severe than the first stage (par.83 teaches max degradation as 2nd stage which is more severe).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassett in view of Garvey to include the teachings of Judd; which would provide a method of analyzing vibrations of a bearing installed in a rotating machine as disclosed by Judd(par.20).

Regarding claim 10, Bassett in view of Garvey teaches the apparatus of Claim 9, but fails to teach wherein the first rate of increase in the VIBX values is indicative of a first stage of deterioration of the rotational element due to a defect therein, and the second rate of increase in the VIBX values is indicative of a second stage of deterioration of the rotational element that is more severe than the first stage.
Judd does teach wherein the first rate of increase in the VIBX values is indicative of a first stage of deterioration of the rotational element (Par.125 teaches early stage of degradation as 1st stage of deterioration) due to a defect (par.7 teaches defects) therein, and the second rate of increase in the VIBX values is indicative of a second stage of deterioration of the rotational element that is more severe than the first stage (par.83 teaches max degradation as 2nd stage which is more severe).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassett in view of Garvey to include the teachings of Judd; which would provide a method of analyzing vibrations of a bearing installed in a rotating machine as disclosed by Judd(par.20).

Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett; Timothy Scott et al. (United States Patent #US 9759213; hereinafter Bassett) in view of Garvey, III; Raymond E. et al. (United States Patent #US 7561200; hereinafter Garvey) and further in view of Boerhout; Johannes I. (United States Patent Publication # US 20140195197; hereinafter Boerhout).
Regarding claim 5, Bassett in view of Garvey teaches the method of Claim 1, but fails to teach wherein rates of increase in the VIBX values are determined based on a curve fit calculated over a moving time window or a fixed interval time window, or based on an overall range calculated over a moving time window or fixed interval time window.
Boerhout does teach wherein rates of increase in the VIBX values (fig.1 and 2 shows rates of increase in vibration values) are determined based on a curve fit (par.30 teaches curve fit data) calculated over a moving time window or a fixed interval time window, or based on an overall range calculated over a moving time window or fixed interval time window (fig.1 and par.5 teaches moving time window as data is acquired).
Bassett in view of Garvey to include the teachings of Boerhout; which would provide an invention directed to energy efficient machine monitoring systems which would reduce the amount of power used during the process of sending, receiving, and processing thus providing a more efficient system as disclosed by Boerhout(par.9).

Regarding claim 12, Bassett in view of Garvey teaches the apparatus of Claim 7, but fails to teach wherein the processor determines rates of increase in the V1BX values based on a curve fit calculated over a moving time window.
Boerhout does teach wherein the processor determines rates of increase in the VIBX values (fig.1 and 2 shows rates of increase in vibration values) based on a curve fit (par.30 teaches curve fit data) calculated over a moving time window (fig.1 and par.5 teaches moving time window as data is acquired).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassett in view of Garvey to include the teachings of Boerhout; which would provide an invention directed to energy efficient machine monitoring systems which would reduce the amount of power used during the process of sending, receiving, and processing thus providing a more efficient system as disclosed by Boerhout(par.9).

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett; Timothy Scott et al. (United States Patent #US 9759213; hereinafter Bassett) in view of Garvey, III; Raymond E. et al. (United States Patent #US 7561200; hereinafter Garvey) and further in view of Boerhout; Johannes I. (United States Patent Publication # US 20140195197; hereinafter Boerhout) and further in view of Taheri; Farid (United States Patent Publication # US 20100089161; hereinafter Taheri).
Regarding claim 6, Bassett in view of Garvey and further in view of Boerhout teaches the method of Claim 5, but fails to teach wherein the curve fit comprises a linear regression or an exponential curve fit.
Taheri does teach wherein the curve fit comprises a linear regression or an exponential curve fit (par.68 teaches linear regression).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassett in view of Garvey and further in view of Boerhout to include the teachings of Taheri; which would provide an improved method of detecting damage and/or assessing relative damage on a structural joint that includes the vibrating structure as disclosed by Taheri(par.5).

Regarding claim 13, Bassett in view of Garvey and further in view of Boerhout teaches the method of Claim 12, but fails to teach wherein the curve fit comprises a linear regression or an exponential curve fit.
Taheri does teach wherein the curve fit comprises a linear regression or an exponential curve fit (par.68 teaches linear regression).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassett in view of Garvey and further in view of Boerhout to include the teachings of Taheri; which would provide an improved method of detecting damage and/or assessing relative damage on a structural joint that includes the vibrating structure as disclosed by Taheri(par.5).
Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 5854994 Canada; Ronald G. et al. is a vibration monitor and transmission system which consists one or more machine monitors which attach to one or more machines to sense a physical characteristic of the machine, such as vibration or temperature, and produce wireless transmissions corresponding to the sensed characteristic, and a command station which receives the transmissions from the machine monitors and processes the information to give an indication of the condition of the machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867